Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
1.	Applicant’s election without traverse of Group I (claims 1, 6, 7, 8, 9, 10, 11, and 12) in the reply filed on 4/23/21 is acknowledged. 
Additionally, Applicant has elected the following species: Species 2 (at least two markers from OXAIL, GOLM1, NRXN2, PAPSS1, GNA12, FTSJD2, CERS1, FNTB, MYO19, ADCK3, SDHA, FAM184A (claim 1) and Species 5 for the second group: detecting signals of a healthy control and comparing results (claim 9). Applicant’s election of Species 2 and 5 in the reply filed on 8/12/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.	The Restriction Requirement is still deemed proper and is therefore made Final. 

3.	Claims 2-5, 10, 11, and 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/23/21. Currently, claims 1, 6, 7, 8, 9, and 12 are under consideration.


Priority
4.	If applicant desires priority based upon a previously filed application PCT/EP2017/054979 filed 3/3/17 and EPO application 16158770.4 filed 3/4/16, specific reference to the earlier filed applications should be made in the instant application.  For benefit claims under 35 U.S.C. 120, 121 or 365(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.  
This should appear as the first sentence of the specification following the title, preferably as a separate paragraph unless it appears in an application data sheet.  Please add the application numbers to the first line of the specification.

Information Disclosure Statement
5.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered. 
6.	The information disclosure statements filed 9/4/18 and 10/22/19 have been considered as to the merits before First Action. 
Specification
7.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
II.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 19, Example 4.
Claim Objections
8. 	Claims 1, 6, 7, 8, 9, and 12 are objected to because of the following informalities: The claims utilizes several acronyms “OXAIL, GOLM1, CERS1, SDHA, FAM184A, PSA, etc.” without first defining what it represents in the independent claim. While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym. However, Applicant is cautioned not to introduce new matter into the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1, 6, 7, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	The method of claim 1 is vague and indefinite. The preamble is directed to the diagnosis of prostate cancer or the risk of prostate cancer but the body of the claim merely detects antibodies that bind two markers from List 1. The claim should include a correlation step to indicate how the antibody detection will result in the diagnosis of prostate cancer or the risk of prostate cancer. Appropriate correction is required.
B.	Regarding claims 8 and 12, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is suggested that the term is omitted from the claims in order to obviate the rejection. 
C.	Claims 7 and 8 recite the phrase "antigenic fragment(s) thereof’, however it is unclear how to define fragments and/or partial peptides that are considered to relate to the recited biomarker compositions. The specification does not teach examples of the required components of the recited "antigenic fragment(s) thereof’ that contain conserved regions allowing for the claimed diagnosis of prostate cancer or the risk of prostate cancer. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the

invention, and of the manner and process of making and using it, in such full, clear, concise,

and exact terms as to enable any person skilled in the art to which it pertains, or with which it

is most nearly connected, to make and use the same, and shall set forth the best mode

contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the

manner and process of making and using it, in such full, clear, concise, and exact terms as to

enable any person skilled in the art to which it pertains, or with which it is most nearly

connected, to make and use the same, and shall set forth the best mode contemplated by the

inventor of carrying out his invention.

10. 	Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA),
first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.

The written description in this case does not set forth the utility of any and all" partial peptides, fragments, fragments thereof, and amino acid sequences” of a prostate binding marker.
Therefore the written description does not reasonably convey the claimed subject matter to one of ordinary skill in the art. Neither the specification nor the claims exemplify "peptides, fragments, fragments thereof, and amino acid sequences’ in samples with differential measurements for prostate cancer.
There is no guidance as to what portions of the "partial peptides, fragments, fragments thereof, variants, and amino acid sequences” are or how much modification can occur while maintaining product characteristics with respect to the instant invention.
There is no guidance as to what "partial peptides, fragments, fragments thereof, variants, and amino acid sequences” if any can be produced and utilized for the intended purpose (prostate cancer diagnosis/risk). The specification does not include structural examples of partial peptide binding markers or antibodies or fragments thereof that are operable in the inventive method. Thus, the resulting "peptides, fragments, fragments thereof, variants, and amino acid sequences” having specified binding characteristics could result in any number of complexes not taught and enabled by the specification.

Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed." (See page 1117).
The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115).
Without a sequence or examples of "peptides, fragments, fragments thereof, variants, and amino acid sequences’, the skilled artisan cannot envision the detailed structure of the composition comprising an antigen-binding fragment thereof of the prostate marker, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of production and or isolation.
An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. Therefore the full breadth of the claims, reading on the claimed "antigenic fragments thereof” does not meet the written description provision of 35 USC 112, first paragraph.

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof, may obtain a patent therefor,

subject to the conditions and requirements of this title.


11. 	Claims 1, 6, 7, 8, 9, and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or/and abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Claim 1 reads on: A method of diagnosing prostate cancer or the risk of prostate cancer in a patient by detecting antibodies against the following marker proteins or a selection of at least 2 or at least 20 % of the marker proteins selected from OXAIL, GOLM1, NRXN2, PAPSS1, GNAI2, FTSJD2, CERS1, FNTB, MYO19, ADCK3, SDHA, FAM184A (List 1) in a patient, comprising the step of detecting antibodies binding said marker proteins in a sample of the patient.
However, the method detects an antigen/antibody complex and compares the complex with a control (claim 9). These steps are deemed mental process or abstract ideas that can be performed in the mind (comparison). Therefore there is no actual integration of the judicial exception into a practical application. 
Since the claims do not require any physical testing in the detection and comparison, this is viewed as an abstract idea (mental process). Therefore the claims recites “judicial exceptions” as limiting elements or steps without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. 

The recent Interim Eligibility Guidance addresses the subject matter eligibility analysis for all claims (i.e., machine, composition of matter, manufacture and process claims). The analysis is to be used for evaluating whether a claim is drawn to patent-eligible subject matter.
Step 1 determines whether the claim is directed to a process, machine, manufacture, or composition of matter. If the claim is directed to a statutory category, proceed to Step 2.
Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test) for claims directed to laws of nature, natural phenomena, and abstract ideas (the judicially recognized exceptions).
In Step 2A, Prong 1 determine whether the claim is directed to a law of nature, a natural phenomenon, or an abstract idea, and
Step 2A, Prong 2 determine whether the claim recites additional elements that integrate the exception into a practical application of the exception


Step
2B determines whether the claim as a whole amounts to significantly more than the exception.

Analysis of Claim 1:
I. 	The present claim is directed to a process so Step 1 is satisfied.
II. 	The present claims are directed to judicial exceptions? Wherein a detected
antigen/antibody complex is compared to a control. This judicial exception includes mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Thus step 2A Prong 1 and Prong 2 is satisfied.
Claim 1 is directed to an abstract idea that is not integrated into a practical application (the comparison does not require actual wet lab procedures). The recited abstract ideas are insufficient to make an otherwise ineligible claim patent eligible without significantly more recited in the claim. The detection and comparison steps can be done by merely reviewing the data mentally and mentally identifying the presence or absence of the complex. See Bilski V. Kappos 95 USPQ2d
1001 (2010).  
Additionally, see Mayo Collaborative Services v. Prometheus Laboratories Inc. 101 USPQ2d 1961 (2012) at 1965, quoting Gottschalkv. Benson, 409 U.S. 63, 67 [175 USPQ 673] (1972). ("Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work."). 


III. Step 2B, is to determine whether the claim as a whole amount to significantly more than the exception. The active method step of claim 1 is simply “detecting” an antigen/antibody complex of 2 markers selected from List 1. All of the additional claim elements listed are well-understood, routine, and conventional in this art. The active method steps of the claims are readily recognized in the art as routine. For instance, see Liew (US 2004/0014059 A1). Thus, the active method steps of the present claims are conventional, well understood and routine. These steps are the activities that a scientist would have relied upon to achieve the goals of the invention.
The steps are interpreted as being drawn to mental steps and/or computer- implemented abstract ideas and are insufficient to make an otherwise ineligible claims patent eligible, the claims are ineligible subject matter under 35 U.S.C. 101. (Alice Corporation Pty. Ltd. v. CLS Bank International, et al).
In the present claims there are no other active method steps that transform the process into an inventive application of the detecting and comparing steps.
In sum, when the relevant factors are analyzed, they weigh against the present claim amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated over Liew (US2004/0014059 A1).
Liew discloses a methods and kits for detecting gene transcripts in blood. RT-PCR gene analysis is utilized to detect, diagnose, and monitor diseases. See abstract.  The measured genes include OXAIL, PSA, FNTB, SDHA, etc. See Table 2. Additionally, Liew disclose that the expression of cell or tissue-restricted genes can be detected in the peripheral blood of patients with metastatic transitional cell carcinoma (Yuasa et al. 1998) and patients with prostate cancer (Gala et al. 1998). Section 0076.  

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 6, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liew (US2004/0014059 A1) in view of Jay Gilbert et al. (WO 02/081638 A2).	
ease see Liew (US2004/0014059 A1) as set forth above. 
Liew (US2004/0014059 A1) differs from the instant invention in not teaching antibody binding of the gene markers and the removal and/or treatment of prostate cancer by anti-cancer therapy.
However, Gilbert et al. disclose a list of markers for diagnosing prostate cancer (see table 1). Among the markers disclosed is OXA1L (see entry 13, SEQ ID NO 151). The PSA gene is also disclosed as a marker for prostate cancer. See page 37 – Markers. Additionally, Gilbert et al. disclose methods to detect the differential expression of the marker proteins (p. 29, lines 14-28). And the production of antibodies against the markers. See page 25 line 29 – page 29 line 12. The markers can be detected in immunoassays using immobilized reagents. Page 29 – Methods of detecting polypeptides. Gilbert et al. teach prostate treatment by radiation or surgical remove when the tumor is confined to a small region. As well as treatment regimens when the prostate cancer has metastasized. See (page 2 line 26 through page 3 line 10) and pages 32 to 35.  
Gilbert et al. disclose that their invention relates to all facets of novel polynucleotides, polypeptides they encode, antibodies and specific binding partners thereto, and their applications. See abstract.  
It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the instant invention to take the gene markers identified by Liew and produce antibody gene markers to allow for specific binding of the genes for the diagnosis and treatment of prostate cancer as taught by Gilbert et al. 


Absent evidence to the contrary producing antibodies to genes known to be differentially expressed in diseases such as prostate cancer (exemplified by Liew) is obvious. 
KSR forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See recent Board decision Ex parte Smith,— USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007)(citing KSR, 82 USPQ2d at 1396).
One skilled in the art would have been motivated to evaluate the differentially expressed gene markers to predict cancer progression along with therapeutic effectiveness. See Gilbert et al
16.	For reasons aforementioned, no claims are allowed.
Remarks
17.	Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
A. Clarke et al. (International Journal of Oncology, Vol.40, 2012, pages 1957-1962). Clarke et al. discloses methods of classifying a cancer and lists of markers that can be identified/measured (see claims 1 and tables 4, 5) as well as kits comprising antibodies for the detection of the markers (para.[0244]-[0246]). Among the markers mentioned are OXA1L (see table 4, page 17, line 44 in table), GOLM1/GOLPH2 (see table 4, p. 16, line 3 in table), SDHA (table 5, p. 21, line 3 in table) and FNTB (see table 5, p. 24, 8th line counted from below). In para. [0023] it is mentioned that the solid cancers to be investigated can be prostate cancer. 

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA COOK whose telephone number is 571-272-0816. 
The examiner works a flexible schedule but can normally be reached on Monday- Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







Lisa V. Cook
Patent Examiner
Art Unit 1642
571-272-0816
9/30/21

/LISA V COOK/Primary Examiner, Art Unit 1642